Citation Nr: 1429830	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-00 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an April 12, 1973, rating decision that granted a separate service-connected evaluation for chronic brain syndrome due to trauma with headaches, with a 30 percent evaluation, under Diagnostic Code 9304, and did not separately rate the subjective and psychological manifestations of a chronic brain injury.

2.  Whether there was CUE in a June 15, 1973, rating decision that confirmed and continued a 30 percent evaluation for chronic brain syndrome due to trauma under Diagnostic Code 9304, because it failed to fully rate all of the symptomatology associated with a chronic brain injury.

3.  Whether there was CUE in a December 4, 1996, rating decision that granted an increased evaluation of 50 percent for "chronic brain syndrome due to trauma with headaches and post-traumatic stress disorder (PTSD)," because it added headaches to PTSD for a combined 50 percent rating.

4.  Entitlement to an effective date earlier than October 23, 2008, for the grant of a separate service-connected evaluation for chronic brain syndrome due to trauma.
5.  Entitlement to an effective date earlier than October 23, 2008, for the grant of a separate service-connected evaluation for post-traumatic tension headaches.

6.  Entitlement to an effective date earlier than November 12, 2009, for the grant of service connection for vertigo.

7.  Whether there was CUE in a May 26, 2010, rating decision's assignment of an effective date of October 23, 2008, for the grant of a separate service-connected evaluation for chronic brain syndrome due to trauma.

8.  Whether there was CUE in a May 26, 2010, rating decision's assignment of an effective date of October 23, 2008, for the grant of a separate service-connected evaluation for post-traumatic tension headaches.

9.  Whether there was CUE in a May 26, 2010, rating decision's assignment of an effective date of November 12, 2009, for the grant of service connection for vertigo.

10.  Entitlement to an effective date earlier than October 23, 2008, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

11.  Entitlement to an effective date earlier than October 23, 2008, for the grant of basic eligibility for Dependent's Educational Assistance (DEA) under 
38 U.S.C., Chapter 35.  

12.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD), prior to November 2, 2010.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and M.J.J.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2010 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the May 2010 decision, the RO in pertinent part, continued a 50 percent evaluation for PTSD; granted a separate service-connected evaluation for chronic brain syndrome due to trauma, with an initial 40 percent evaluation, effective October 23, 2008; granted a separate service-connected evaluation for post-traumatic headaches, with an initial 10 percent evaluation, effective October 23, 2008; granted service connection for vertigo, with an initial 10 percent evaluation, effective November 12, 2009; granted entitlement to a TDIU, effective October 23, 2008; and granted basic eligibility for DEA, effective October 23, 2008.  In the April 2014 decision, the RO found that there was no CUE in the April 12, 1973, rating decision that granted service connection for chronic brain syndrome due to trauma with headaches with a 30 percent evaluation under Diagnostic Code 9304, because it did not separately rate psychological symptoms due to traumatic brain injury; that there was no CUE in the June 15, 1973, rating decision that confirmed and continued the 30 percent evaluation for chronic brain syndrome due to trauma because it failed to fully rate all of the symptomatology associated with traumatic brain injury; and that there was no CUE in the December 4, 1996, rating decision that granted an increased rating of 50 percent for chronic brain syndrome due to trauma with headaches and PTSD, because it added headaches to PTSD for a combined 50 percent rating.

In a January 2012 rating decision, the RO increased the evaluation of the Veteran's PTSD from 50 percent to 100 percent, effective November 2, 2010.  The issue of a disability rating in excess of 50 percent for PTSD remains on appeal as to the period prior to November 2, 2010, because the increased rating does not represent the highest possible benefit for this period.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran later testified before the undersigned at a July 2013 Travel Board hearing.  The hearing transcript is of record.

In October 2013, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an effective date earlier than October 23, 2008, for the grant of a separate service-connected evaluation for post-traumatic tension headaches; entitlement to an effective date earlier than November 12, 2009, for the grant of service connection for vertigo; and whether there was CUE in a May 26, 2010 rating decision's assignment of an effective date of October 23, 2008, for the grant of a separate service-connected evaluation for post-traumatic tension headaches, and an effective date of November 12, 2009, for the grant of service connection for vertigo, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  In an April 15, 1973, rating decision, the RO granted service connection for chronic brain syndrome due to trauma with headaches, and assigned a single 30 percent evaluation, under Diagnostic Code 9304, effective January 6, 1971.  

2.  In a June 15, 1973, rating decision the RO continued the 30 percent rating for a "nervous condition," under Diagnostic Code 9400, effective January 6, 1971. 

3.  In a December 1996 rating decision, the RO granted an increased rating of 50 percent for chronic brain syndrome due to trauma with headaches and PTSD, under Diagnostic Code 9304-9411, effective July 19, 1996.

4.  The statutory or regulatory provisions extant at the time of the April 12, 1973, June 15, 1973, and December 19, 1996 rating decisions were not correctly applied.

5.  The outcome of the April 12, 1973, June 15, 1973, and December 19, 1996, rating decisions would have been manifestly different but for the legal error.

6.  In the May 26, 2010, rating decision on appeal, the RO granted a separate service-connected evaluation for chronic brain syndrome due to trauma, under revised Diagnostic Code 8045, effective October 23, 2008.

7.  The Veteran filed a claim for the residuals of his chronic brain injury on January 6, 1971.

8.  At the time that he filed his claim on January 6, 1971, the Veteran was entitled to a 10 percent rating for the subjective manifestations of his chronic brain injury, under Diagnostic Codes 8045 and 9304, in effect prior to October 23, 2008.

9.  The Board's finding of CUE in the April 12, 1973, June 15, 1973, and December 4, 1996, rating decisions, and the grant of an earlier effective date for the grant of a separate service-connected evaluation for chronic brain syndrome due to trauma, under Diagnostic Codes 8045 and 9304 (prior to October 23, 2008) renders moot the claim of CUE in the May 26, 2010, rating decision that granted a separate service-connected evaluation for chronic brain syndrome due to trauma, effective October 23, 2008.

10.  The Veteran's current claim for TDIU was received on July 31, 2009.

11.  The Veteran did not meet the schedular criteria for TDIU benefits prior to October 23, 2008; and the evidence does not show that his service-connected disabilities precluded employment prior to October 23, 2008.

12.  The earliest that the Veteran was found to have a total service-connected disability permanent in nature is October 23, 2008, which is the effective date for the grant of eligibility to DEA under 38 U.S.C., Chapter 35.

13.  Since April 2, 2010, the Veteran's PTSD has manifested in total occupational and social impairment.

14.  Prior to April 2, 2010, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  The April 12, 1973, June 15, 1973, and December 19, 1996, rating decisions that failed to separately rate the psychological and subjective symptoms associated with the Veteran's chronic brain injury were clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.124a, 4.132, Diagnostic Codes 8045, 9304, 9400 (as effective from 1975 to 1996); 
38 C.F.R. §§ 20.1400-1411 (2013).

2.  The criteria for an effective date of January 6, 1971, and no earlier, for the grant of a separate service-connected evaluation for chronic brain syndrome due to trauma, under Diagnostic Codes 8045 and 9304, in effect prior to October 23, 2008, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 4.124a, 4.132, Diagnostic Codes 8045, 9304, 9400 (as effective from 1975 to 1996); 38 C.F.R. §§ 20.1400-1411; 3.400, 4.16 (2013).

3.  The Veteran's claim of CUE in the May 26, 2010, rating decision that granted an effective date of October 23, 2008, for the grant of a separate service-connected evaluation for chronic brain syndrome due to trauma is dismissed as moot, 
due to the absence of a controversy at issue.  38 U.S.C.A. § 7105(d) 
(West 2002 & Supp. 2013).  

4.  The criteria for an effective date earlier than October 23, 2008, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.400, 4.16 (2013).

5.  The criteria for entitlement to an effective date earlier than October 23, 2008, for the grant of eligibility to DEA under 38 U.S.C., Chapter 35 have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2013); 38 C.F.R. § 21.3021 (2013).

6.  The criteria for an effective date of April 2, 2010, and no earlier, for the award of a 100 percent rating for PTSD have been met.  38 U.S.C.A. § 5110, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2013).

7.  The criteria for a rating in excess of 50 percent for PTSD, prior to April 2, 2010, have not been met.  38 U.S.C.A. § 5110, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As an initial matter, the Board observes that the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable where CUE is claimed, either in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the increased rating claim, in an April 2010 letter.

The appeals for earlier effective dates for the grant of service connection, the grant of entitlement to TDIU, and the grant of entitlement to DEA benefits, arise from the Veteran's disagreement with the effective date assigned after the grant of service connection, TDIU and DEA benefits.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4). 

VA obtained all of the identified service treatment records, post-service VA treatment records and private medical records.  In addition, the Veteran was afforded a VA examination for his psychiatric disability in February 2010, with an addendum to the opinion on employability submitted in April 2010.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  

As noted above, the Board remanded the claim in October 2013, so that the RO could adjudicate claims raised by the Veteran that had not been previously considered or had not been adequately adjudicated.  The RO issued a rating decision in April 2014, a statement of the case (SOC) in April 2014, a SOC in May 2014, and a supplemental statement of the case (SSOC) in May 2014, addressing all of the issues currently on appeal, except for the issues discussed below in the remand.  Accordingly, the Board finds that with respect to the issues being decided herein, the remand instructions were thereby complied with and the duty to assist provisions have been satisfactorily met.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits. 

Factual Background

Service treatment records show that during combat in August 1967, the Veteran sustained shell fragment wounds of the right side of the head.  There was no nerve or artery involvement, but X-rays of the skull showed that he retained two metallic fragments in the temporal region.  Subsequent X-rays in February 1968, after his discharge, showed three metallic foreign bodies in the soft tissues of the right temporal area.  When seen in March 1968, the Veteran complained of a blurring sensation with respect to the right eye on arising and looking to the right.  During his separation examination in April 1968, he complained of headaches and eye trouble.  No diagnoses were made at that time.  The Veteran continued to complain of headaches and blurred vision on the right side on examination in 1968, 1969 and 1971.  On examination in 1971, he also complained of insomnia, excessive worrying, vision problems, and extreme nervousness.  He was diagnosed with anxiety reaction with tension headache.  

During VA examination in January 1972, the Veteran reported recent bouts of depression with considerable worry attendant to residuals of wounds, including those of the head.  Reference was made to memory disturbance and episodes of confusion with inability to concentrate, complaints of blurred vision and incoordination.  Diagnoses included chronic brain syndrome with rather severe bouts of depression and emotional lability.  

In a March 1973 decision, the Board granted service connection for "a nervous disorder, irrespective of classification."  In an April 12, 1973, rating decision, the RO granted service connection for chronic brain syndrome due to trauma with headaches, with a 30 percent rating under Diagnostic Code 9304, effective January 6, 1971.  The RO noted that the evaluation was being assigned as such, until a VA examination could be conducted to determine how to appropriately rate the condition.  The Veteran was afforded a VA examination in May 1973, and was diagnosed with an "anxiety neurosis."  A subsequently issued June 15, 1973 rating decision confirmed the April 1973 rating decision and indicated that the Veteran would be more appropriately rated under Diagnostic Code 9400 for his diagnosed "nervous condition."

In December 1976, the Veteran filed a claim for an increased rating for his service-connected chronic brain syndrome, and in an August 1977 rating decision, based on the results from a May 1977 VA examination, the 30 percent rating was continued, under Diagnostic Code 9304.

In September 1996, the Veteran was diagnosed on VA examination with PTSD.  In a December 4, 1996, rating decision, the RO recharacterized the disability as chronic brain syndrome due to trauma with headaches and PTSD, and granted an increased rating of 50 percent, effective July 19, 1996, under hyphenated Diagnostic Code 9304-9411.  This rating was based on the RO's finding that both the chronic brain syndrome with headaches and the PTSD were mental disorders in nature, and that there was no evidence of neurological impairment of an extremity due to chronic brain syndrome.  As such, they determined that the disorders were to be considered as part of the same psychological process.  A January 1998 rating decision continued the 50 percent rating, but changed the applicable Diagnostic Code from 9304-9411 to 9404-9411.

In July 2009, the Veteran filed a claim for entitlement to service connection for a traumatic brain injury (TBI).  He noted that he was rated at 50 percent for his PTSD, but that he was not otherwise in receipt of ratings addressing his TBI symptoms.  On VA examination in October 2009, neurological findings were normal, and the examiner noted that the Veteran's head injury could be classified as a mild "focal injury" with residual tension headaches.  See October 2009 VA examination report.  

In a January 2010 statement, the Veteran asserted that he should be granted separate evaluations for his PTSD and chronic brain syndrome, under different diagnostic codes.  Specifically, he argued that he should be rated under Diagnostic Code 9411 for PTSD and Diagnostic Code 8045 or 9304 for the residuals of his traumatic brain injury.  See January 2010 statement from the Veteran.

In a May 2010 rating decision, the RO continued a 50 percent rating for PTSD (previously evaluated as chronic brain syndrome due to trauma with headaches), under Diagnostic Code 9411.  The RO also granted a separate evaluation for chronic brain syndrome due to trauma, and assigned a 40 percent rating, under Diagnostic Code 8045, effective October 23, 2008 (the effective date of the revised rating criteria).  The RO also granted a separate evaluation for post-traumatic tension headaches, and assigned a 10 percent rating under hyphenated Diagnostic Code 8045-8100, effective October 23, 2008, and service connection for vertigo, with a 10 percent rating, effective November 12, 2009.  In addition, the RO granted entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU), and DEA benefits, both effective October 23, 2008.

In his August 2010 notice of disagreement with the May 2010 rating decision, the Veteran asserted that he was entitled to earlier effective dates for the separate ratings for a chronic brain syndrome, post-traumatic tension headaches, and vertigo.  He also argued that the June 1973 rating decision, which confirmed the April 1973 rating decision, constituted CUE because it failed to fully rate all of the symptomatology associated with his TBI.  Furthermore, the Veteran argued that the December 1996 rating decision constituted CUE because it "added" the ratings associated with his headaches to his PTSD rating for a combined 50 percent rating, rather than separately evaluating each of the symptoms associated with the Veteran's claimed TBI.  He also disagreed with the effective date assigned for his TDIU and DEA benefits, and the 50 percent rating assigned for his service-connected PTSD.  In a July 2013 statement, the Veteran claimed that the April 1973 rating decision effectuating the Board's March 1973 decision constituted CUE because it did not separately rate the Veteran's psychological symptoms from the other symptoms associated with his TBI.  

As noted above, in an April 2014 rating decision, the RO found that there was no CUE in the April 12, 1973, rating decision that granted service connection for chronic brain syndrome due to trauma with headaches, with a 30 percent evaluation, under Diagnostic Code 9304, because it did not separately rate psychological symptoms due to traumatic brain injury; that there was no CUE in the June 15, 1973, rating decision that confirmed and continued the 30 percent evaluation for chronic brain syndrome due to trauma because it failed to fully rate all of the symptomatology associated with traumatic brain injury; and that there was no CUE in the December 4, 1996, rating decision that granted an increased rating of 50 percent for chronic brain syndrome due to trauma with headaches and PTSD because it added headaches to PTSD for a combined 50 percent rating.  In his April 2014 substantive appeal, the Veteran continued to argue that he should have been granted an effective date earlier than October 23, 2008, for the non-psychiatric residuals of his in-service TBI.






Clear and Unmistakable Error (CUE) with respect to the April 1973, June 1973, and December 1996 Rating Decisions

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The error must be so egregious that had it not been made, it would have manifestly changed the outcome of the decision.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c); see Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The decision of a duly constituted rating agency or other agency of original jurisdiction on which an action was predicated will be final and binding as to conclusions based on evidence on file at that time and will not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in § 3.105.  38 C.F.R. § 3.104 (1990).  Previous determinations, on which an action was predicated, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (1990).  A decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105 (West 2002).

Anlaysis

The Veteran's essential argument is that he should have received separate evaluations, under different diagnostic codes, for the psychiatric (anxiety, nervousness), cognitive (memory problems, confusion, inability to concentrate), and subjective (headaches, blurred vision, insomnia) manifestations of his in-service brain injury, at the time that he was originally granted service connection in April 1973.

At the time of the April 1973 and June 1973 rating decisions, Diagnostic Code 8045 stated that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  However, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under Diagnostic Code 9304, for non-psychotic organic brain syndrome with brain trauma.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  
38 C.F.R. §§ 4.124a, 4.132, Diagnostic Codes 8045, 9304 (as effective from 1975 to 1996);

At the same time, Diagnostic Code 9400, used to evaluate anxiety (neurosis), under the General Rating Formula for Psychoneurotic Disorders, held that a 30 percent rating was warranted for definite impairment in the ability to establish or maintain effective and wholesome relationships with people, when the psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable industrial impairment.  
38 C.F.R. §§ 4.124a, 4.132, Diagnostic Code 9400 (as effective from 1975 to 1996)
It appears that although the RO initially attempted to rate the Veteran for the cognitive/subjective manifestations of his chronic brain injury, under Diagnostic Code 9304, once he was definitively diagnosed with an anxiety disorder, they made the decision to rate him for a psychiatric disability under Diagnostic Code 9400.  However, for unknown reasons, they subsequently reverted back to rating him under Diagnostic Code 9304.  The evidence at the time of the 1973 rating decisions showed that the Veteran manifested psychological (anxiety, nervousness, excessive worrying, depression), cognitive (memory disturbance, episodes of confusion with inability to concentrate, incoordination), and subjective (headaches, blurred vision, insomnia) symptoms, associated with his chronic brain injury in service.  Diagnostic Codes 8045 and 9304 did not allow the RO to assign separate ratings for all of these symptoms.  Rather, as noted above, the Veteran could only receive a single 10 percent evaluation for all of his "purely subjective" symptoms, such as headaches, dizziness and insomnia, symptomatic of brain trauma, combined.  

However, the Board notes that the regulations did not preclude the assignment of a separate rating for the Veteran's psychological symptoms, diagnosed as an anxiety disorder, under a different diagnostic code in effect at that time, namely Diagnostic Code 9400.  In fact, Diagnostic Code 8045 specifically dictated that the 10 percent rating allowed for such subjective symptoms were not to be combined with any other rating for a disability due to brain trauma.  The Board finds that the Veteran's diagnosed anxiety disorder was separate and distinct from the subjective manifestations of his brain injury, and as such, should have been rated separately under a different diagnostic code.  Specifically, the Veteran should have been assigned a 10 percent rating under Diagnostic Code 8045-9304, for his subjective complaints, including headaches, blurred vision, and insomnia, and a separate 30 percent rating under Diagnostic Code 9400 for his diagnosed anxiety disorder.  The Board notes that the rating criteria for Diagnostic Code 9400 does not include symptoms of headaches or blurred vision.  Furthermore, the RO was legally precluded from assigning more than a 10 percent rating under Diagnostic Codes 8045 and 9304 for the subjective and cognitive residuals of the Veteran's chronic brain injury at that time.  Therefore, the Board finds that the RO essentially never rated the Veteran for his chronic brain syndrome due to trauma at the time of the April and June 1973 rating decisions.  Rather, the 30 percent rating he was assigned, could have only been properly assigned under Diagnostic Code 9400 for the Veteran's diagnosed anxiety symptoms associated with his chronic brain injury.

Although the Veteran may not have specifically requested to be evaluated under Diagnostic Code 9304 and 9400, the Board has a duty to consider all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  See Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  So long as a rating under both diagnostic codes would not have constituted unlawful pyramiding based on duplicate symptomatology, the Veteran should have been given a separate rating under each code that contemplated the symptoms he was reporting and found to have on objective examination.  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  The Board finds that at the time of the rating actions in question, there was undebatable evidence that the Veteran's subjective and psychiatric symptoms were separate and distinct manifestations of the Veteran's chronic brain injury.

Therefore, the Board finds that there was clear and unmistakable error in the April 12, 1973, and June 15, 1973, rating decisions to the extent that they failed to grant separate evaluations for the psychiatric and subjective manifestations of the Veteran's chronic brain injury.  Accordingly, the Board finds that a 10 percent evaluation under Diagnostic Codes 8045 and 9304 (in effect prior to October 23, 2008), for the subjective manifestations of the Veteran's chronic brain injury, including headaches, blurred vision, and insomnia (chronic brain syndrome due to trauma with headaches), is warranted from January 6, 1971, to October 23, 2008.  In addition, the Board notes that although the Veteran's psychiatric diagnosis may have changed to PTSD in 1996, his symptoms, including those contemplated in the criteria for PTSD, have continued since 1971.  Therefore, the Board finds that the 30 percent evaluation under Diagnostic Code 9400, for the psychological manifestations of the chronic brain injury (anxiety disorder), is warranted from January 6, 1971, to July 19, 1996.  

As the Board has found that the April 1973 and June 1973 rating decisions contained CUE because they failed to separately rate the psychological and subjective manifestations of the Veteran's chronic brain injury, the Board finds that there was also CUE in the December 4, 1996, rating decision that continued to deny the Veteran separate ratings for the subjective and psychological manifestations of his chronic brain injury.

Earlier Effective Date for the Grant of a Separate Service-Connected Evaluation for Chronic Brain Syndrome due to Trauma/CUE in the May 2010 Rating Decision That Granted an Effective Date of October 23, 2008 for the Separate Evaluation for Chronic Brain Syndrome due to Trauma

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 3.157. 

In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable".  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application). 

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2013). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2013). 
In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 
12 Vet. App. 377 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 
3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to "conjure up" issues that were not raised by an appellant.  
Brannon v. West, 12 Vet. App. 32 (1998). 

Once a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of an outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for increased benefits or an informal claim to reopen.  Provided, the medical reports relate to examination or treatment of a disability for which service connection has previously been established.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.157(b)(1).

The effective date of a grant of disability compensation awarded pursuant to any liberalizing law shall not be earlier than the effective date of the law.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of the claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).
Diagnostic Code 8045, effective prior to October 23, 2008, indicates that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a.  Diagnostic Code 8045 (2008).

Diagnostic Code 9304 refers to dementia due to head trauma.  Diagnostic Code 9304 uses the General Rating Formula for Mental Disorders.  The General Rating Formula provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.124a.  Diagnostic Code 9304 (2008).  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the Veteran's inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of traumatic brain injury (TBI).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 
(Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.").  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a , Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  Id.  

Diagnostic Code 8045, effective from October 23, 2008, states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The need for special monthly compensation is also to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100- percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  Id.  

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations cannot be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, separate evaluations are assigned for each condition.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2013).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (2013).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (2013).

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2013).

Analysis

As noted above, the Board finds that the Veteran was entitled to a 10 percent evaluation under Diagnostic Codes 8045 and  9304 (in effect prior to October 23, 2008), for the combined subjective and cognitive manifestations of his chronic brain injury, as of January 6, 1971.  Therefore, the Board has essentially granted an earlier effective date of January 6, 1971, for the grant of a separate service-connected evaluation for chronic brain syndrome due to trauma.  An effective date earlier than January 6, 1971, for the grant of a separate rating for chronic brain syndrome due to trauma is not warranted.  In this regard, the Board notes that although the evidence shows that the Veteran manifested symptoms associated with his chronic brain injury in service and directly following his discharge, because he did not file his claim for service connection for the residuals of his chronic brain injury within a year of his discharge, the effective date of the service-connected evaluation cannot be any earlier than January 6, 1971, the date his claim was received.  See 38 C.F.R. § 3.400 (2013). 

The Board also notes that the RO was correct in not assigning a rating in excess of 10 percent for the chronic brain syndrome due to trauma prior to October 23, 2008.  In this regard, as noted above, prior to October 23, 2008, the rating criteria applicable to this claim did not allow separate evaluations to be assigned for the cognitive, psychiatric and physical manifestations of the Veteran's service-connected brain injury.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  Therefore, the Veteran was only allowed to receive one 10 percent rating for all of his subjective, cognitive and physical symptoms, combined, under Diagnostic Codes 8045 and 9304, prior to October 23, 2008.  However, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693- 54,708 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  Changes to the rating schedule for neurobehavioral disorders resulting from traumatic brain injuries now provide new evaluative criteria and separate diagnostic coding for head trauma, and separate evaluations of psychiatric disorders and other physical and/or subjective symptoms of brain trauma.  Therefore, when the RO granted a separate 40 percent evaluation for chronic brain syndrome due to trauma under the revised rating criteria of Diagnostic Code 8045 from October 23, 2008 (the effective date of the revised rating criteria), it was simply using the liberalizing law, in this case the revised rating criteria under Diagnostic Code 8045, to grant the Veteran additional compensation benefits for his service-connected head trauma or residuals of a brain injury, that should have been originally evaluated in 1971.  

The Board also finds that the favorable decision with regard to the Veteran's claims of CUE in the April 1973, June 1973 and December 1996 rating decisions, and his claim for an earlier effective date for the grant of a separate service-connected evaluation for chronic brain syndrome due to trauma, effectively renders his claim of CUE in the May 2010 rating decision, that granted an effective date of October 23, 2008, for the grant of a separate service-connected evaluation for chronic brain syndrome due to trauma, moot, and therefore not requiring further appellate review.


Rating in Excess of 50 Percent for PTSD, Prior to November 2, 2010

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).
Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2013).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not. 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Under Diagnostic Code 9411, a 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A score ranging from 31 to 40 is appropriate where there is "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work...."  Id. 

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

Analysis

From January 6, 1971, to July 19, 1996, the Veteran was in receipt of a 30 percent rating for chronic brain syndrome due to trauma with headaches.  The Veteran filed a claim for re-evaluation of his service-connected disabilities in July 1996.  Consequently, he was afforded a VA examination in September 1996.  At that time, he was diagnosed with PTSD.  He endorsed symptoms of severe hyperarousal, including exaggerated startle response, insomnia (which he treated with alcohol), hypervigilance with poor tolerance for crowds and fear of weaponry, irritability, with periods of violence, impaired concentration, nightmares with nighttime awakening, intrusive recollections, mistrustfulness, social isolation, and survivor guilt.  With regard to occupational and social functioning, it was noted that the Veteran worked in the construction field, and last worked as a construction superintendant.  Although he reported that he was unemployed, after being laid off from his most recent job after eight months, he did not report any difficulty working due to his PTSD.  Rather, he indicated that he needed to gain more computer skills to be marketable in his field.  He also noted that he was taking consulting jobs while looking for a more permanent position.  Socially, the Veteran reported that he had a few friends that he saw infrequently, and a girlfriend, whom he had been with for eight years and had a good relationship with.  On mental status examination, the Veteran was alert, oriented, pleasant and cooperative, and was dressed neatly and casually.  Psychomotor activity was normal and he was fully responsive to questions.  There was no evidence of cognitive impairment or of a psychotic disorder.

In a December 1996 rating decision, based on the results from the September 1996 VA examination and evidence noted in VA outpatient treatment records, the RO granted an increased rating of 50 percent, for chronic brain syndrome due to trauma with headaches and PTSD, effective July 19, 1996.

In July 2009, the Veteran filed a claim for entitlement to a TDIU, which the RO interpreted as a claim for an increased rating for his service-connected PTSD.

August 2009 VA treatment records show complaints of nightmares, avoidance, hypervigilance, and feelings of detachment and estangement.  A history of depression, insomnia, and anxiety with panic attacks are also noted.  On psychiatric assessment in September 2009, the Veteran complained of recurrent, intrusive nightmares, and denied manic symptoms, audio or visual hallucinations, panic attacks, or paranoid delusions.  The diagnosis of PTSD with depression was confirmed, and a GAF score of 60 was assigned.  

On VA examination in February 2010, the Veteran endorsed symptoms of recurrent and intrusive recollections, nightmares, avoidance behavior, diminished interest and participation in significant activities, restricted range of affect, feelings of detachment or estrangement from others, social isolation, sense of foreshortened future, insomnia, exaggerated startle response, difficulty concentrating, and problems with social and occupational functioning.  The Veteran also reported that he has had problems working since his discharge because he was angry and irritable and getting into fights, and because he could not fit in.  He reported that he had not worked since May 2008, due to problems with his shoulder.  On mental status examination, the Veteran was properly dressed, with good hygiene, but poor grooming.  He was cooperative and polite.  Speech was normal, thought processes were coherent, with no tangentiality or looseness of associations.  Affect was constricted and mood was anxious, sad and subdued.  Psychomotor activity was slightly decreased.  There was no delusional thinking or hallucinations, and no suicidal or homicidal ideation.  His intellectual functioning, memory, comprehension, abstract thinking, and calculations were intact and average.  He was diagnosed with chronic PTSD, and assigned a GAF score of 50.  An addendum to the February 2010 examination noted that the Veteran's psychiatric symptoms caused occupational  and social impairment with reduced reliability and productivity.

In an April 2, 2010 statement, the Veteran's private physician I.B., PhD, indicated that he slept at most three hours per night, that he could not focus or concentrate, and that he was severely depressed.  Memory impairment was also evidence, and suicidal ideation was questionable.  Dr. I.B. opined that the Veteran's level of functioning at that time made it highly unlikely that he could function at a level that would enable gainful employment.  In a second letter, dated November 2, 2010, Dr. I.B. noted that the Veteran endorsed symptoms of memory impairment, questionable suicidal ideation, and moderate limitation in carrying out one or two-step job instructions.  He opined that the Veteran's ability to maintain concentration and attention for at least two-hour increments was markedly limited.  PTSD, chronic and severe was diagnosed, with major depressive disorder with a GAF score of 40.

In a January 2012 rating decision, the RO granted an increased rating of 100 percent for the Veteran's service-connected PTSD, effective November 2, 2010, the date of Dr. I.B.'s second letter.

The Board finds that the Veteran's PTSD met the criteria for a 100 percent rating as of April 2, 2010.  Specifically, the Board notes that prior to April 2, 2010, although the Veteran had not been found to be completely occupationally impaired, he was experiencing essentially total social impairment.  In this regard, although the Veteran was married, and reported a good relationship with his wife, he did not have any other significant social relationships to speak of, including with family members.  In addition, he consistently reported social isolation and feelings of detachment or estrangement from others, as well as loss of interest in activities.  As of April 2, 2010, the Veteran's private physician noted that he was also unable to maintain gainful employment due to his PTSD.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that as there was evidence of total occupational and social impairment as of April 2, 2010, the Board finds that an earlier effective date of April 2, 2010, however, is warranted for the assignment of the 100 percent rating for the Veteran's service-connected PTSD.  

However, the Board finds that a rating in excess of 50 percent is not warranted prior to April 2, 2010.  In this regard, although the Veteran reported a history of panic attacks in 2009, and was consistently noted to be depressed, the evidence does not show that he experienced near continuous panic or depression, which affected his ability to function independently, appropriately or effectively.  In fact, on examination in February 2010, the examiner noted that the Veteran was able to perform activities of daily living without requiring assistance.  Furthermore, the Veteran reported that he was still employed until May 2008, when he stopped working due to a shoulder injury and issues with his wife's health.  On mental status examination during the appeal period, his judgment and thinking were noted to be normal and intact, speech was normal, hygiene was good, and there was no suicidal ideation and no reports of obsessional rituals.  Furthermore, although the Veteran reported irritability and anger with periods of violent behavior on VA examination in 1996 and 2010, these symptoms were not consistently reported throughout the appeal period, and there was documentary evidence of any violent episodes by the Veteran.  Furthermore, the Veteran was able to maintain a more than 10 year relationship with his current wife.  Therefore, the Board finds that a rating in excess of 50 percent was not warranted prior to April 2, 2010.

Earlier Effective Date for the Grant of a TDIU

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), an extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2013).

The Veteran filed a formal claim for TDIU in July 2009, and reported that he has been unable to work due to his service-connected disabilities since 2007.  See July 2009 TDIU application.  In the May 2010 rating decision, the RO granted entitlement to a TDIU, effective October 23, 2008, the date the Veteran met the scheduler criteria for a TDIU.

Although the Veteran claims that he has been unemployable since 2007, the evidence of record does not show that he met the requirements for assignment of a TDIU prior to October 23, 2008.  See 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.

Review of the claims file shows that prior to October 23, 2008, the Veteran's service-connected disabilities included: PTSD (previously evaluated as chronic brain syndrome due to trauma with headaches), evaluated as 50 percent disabling; scar, shell wound, right side of temple with retained body, evaluated as 10 percent disabling; and scar, shell wound, chest left side, evaluated as 10 percent disabling.  His combined evaluation was 60 percent, and he did not have a single service-connected disability rated at 40 percent disabling.  Therefore, he did not meet the scheduler criteria for TDIU prior to October 23, 2008.  Furthermore, there is no persuasive evidence that the Veteran was precluded from engaging in gainful employment solely due to any of his service-connected disabilities prior to October 23, 2008.

In this regard, the Board notes that in his application for a TDIU, the Veteran reported that he was last employed in 2007 as a Superintendent with Trammel Crow Residential, and that he left his job due to his disabilities and had not sought employment since that time.  However, a representative of Trammel Crow Residential submitted a statement, indicating that the Veteran worked for the company from April 2000 to May 2008 as a residential apartment manager, and that he was laid off in 2008.  He did not provide any specific reasons for the Veteran's termination, and did not indicate that he had been terminated due to any of his service-connected disabilities.  In a February 2009 statement, private physician, P.L.L. indicated that he had treated the Veteran for several years for residuals of his shrapnel injury, including headaches, dizziness, fatigue, communication difficulties, and difficulty concentrating.  He also opined that the Veteran was unable to work due to his symptoms.  In an April 2010 statement, another private physician, Dr. I.B. opined that as a result of severe and chronic PTSD symptoms, it was unlikely that the Veteran could function at a level that would enable gainful employment.  In conclusion, evidence from the Veteran's most recent employer shows that he last worked in May 2008, but the medical evidence of record shows that he was not declared unable to work by his private treating physicians until sometime in 2009 and 2010.  Furthermore, as the competent evidence of record from the Veteran's last employer contradicts the Veteran's claims regarding when he last worked, the Board finds that his reports of not being able to work since 2007 are inconsistent with other pertinent evidence and therefore entitled to less weight than they may have otherwise been entitled.  As there is no other evidence competent evidence of record showing that the Veteran was preclude for obtaining gainful employment prior to October 23, 2008, the Board finds that an effective date earlier than October 23, 2008, for the grant of entitlement to a TDIU is not warranted.

Earlier Effective Date for the Grant of DEA Benefits

For purposes of this claim, the grant of Chapter 35 benefits is dependent on the presence of a total disability, permanent in nature, resulting from service-connected disability.  38 U.S.C. § 3501(a)(1).  The Veteran has never been rated as 100 percent disabled at any time.  The highest evaluation assigned for compensation purposes has been 80% disabling, effective from October 23, 2008.  Additionally as noted above, the Board has determined that the correct effective date for the assignment of the Veteran's TDIU is October 23, 2008.  As such, the Board finds that October 23, 2008, is the first time the Veteran was determined to be totally disabled as a result of service-connected disabilities.  The right to Chapter 35 benefits requires a total disability rating.  The evidence of record demonstrates that the earliest that a total disability rating is warranted is October 23, 2008.  Therefore, this is the effective date assigned for the grant of Chapter 35 benefits.


ORDER

The April 12, 1973, rating decision that failed to separately evaluate the subjective and psychological symptoms associated with the Veteran's chronic brain injury; the June 15, 1973, rating decision that confirmed the April 12, 1973 rating decision, and failed to separately evaluate the subjective and psychological symptoms associated with the Veteran's chronic brain injury contained CUE; and the December 4, 1996, rating decision that failed to separately evaluate the subjective and psychological symptoms associated with the Veteran's chronic brain injury, contained CUE.

As a result of the Board's finding of CUE in the April 12, 1973, June 15, 1973, and December 4, 1996, rating decisions, a 30 percent rating under Diagnostic Code 9400 (in effect prior to October 23, 2008), for an anxiety disorder, is granted from January 6, 1971, to July 19, 1996, subject to the statutes and regulations governing the payment of monetary benefits.

As a further result of the Board's finding of CUE in the April 12, 1973, June 15, 1973, and December 4, 1996, rating decisions, a 10 percent rating under Diagnostic Codes 8045 and 9304 (in effect prior to October 23, 2008), for chronic brain syndrome due to trauma, is also granted from January 6, 1971, to October 23, 2008, subject to the statutes and regulations governing the payment of monetary benefits; hence an earlier effective date of January 6, 1971, for the grant of a separate service-connected evaluation for chronic brain syndrome due to trauma, under Diagnostic Code 9304 (in effect prior to October 23, 2008), is also granted.

The motion to revise or reverse the May 26, 2010 decision, which denied entitlement to an effective date earlier than October 23, 2008 for the grant of a separate service-connected evaluation for chronic brain syndrome due to trauma under Diagnostic Code 8045, on the basis of CUE, is dismissed as moot.

An effective date earlier than October 23, 2008, for the grant of entitlement to a TDIU, is denied.

An effective date earlier than October 23, 2008, for the grant of eligibility to DEA under 38 U.S.C., Chapter 35, is denied.

An earlier effective date of April 2, 2010, for the grant of the 100 percent evaluation for PTSD, is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

In the May 2010 rating decision on appeal, the RO granted separate service-connected evaluations for chronic brain syndrome due to trauma and post-traumatic tension headaches, effective October 23, 2008, and a separate service-connected evaluation for vertigo, effective November 12, 2009.  As noted in the Board's October 2013 remand, in his August 2010 notice of disagreement, the Veteran alleged that he was entitled to an earlier effective date for the separate ratings for chronic brain syndrome, post-traumatic tension headaches, and vertigo.  The RO issued a statement of the case (SOC) in January 2012, denying a claim for an earlier effective date for assignment of separate service-connected evaluations for PTSD and chronic brain syndrome due to trauma, and finding that there was no CUE in the May 26, 2010, rating decision that assigned an effective date of October 23, 2008, for the grant of a separate 40 percent evaluation for chronic brain syndrome due to trauma.  In the October 2013 remand, the Board directed the RO to readjudicate the earlier effective date claims and claim of CUE with respect to the May 2010 rating decision.  In May 2014, the RO issued an SOC continuing the denial of earlier effective dates for TDIU, DEA and a rating in excess of 50 percent for PTSD prior to November 2, 2010.  However, the RO still has not issued an SOC addressing the Veteran's claims for an effective date earlier than October 23, 2008, for the grant of a separate service-connected evaluation for post-traumatic tension headaches, an effective date earlier than November 12, 2009, for the grant of a separate service-connected evaluation for vertigo, and CUE in the May 26, 2010, rating decision that granted an effective date of October 23, 2008, for the grant of a separate service-connected evaluation for post-traumatic tension headaches, and an effective date of November 12, 2009, for the grant of a separate service-connected evaluation for vertigo, as directed to do in the October 2013 remand.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure that there is compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  Therefore, the Board must remand the claims to the AOJ so that an SOC may be issued with respect to these matters.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC with regard to the issues of entitlement to an effective date prior to October 23, 2008, for the grant of a separate service-connected evaluation for post-traumatic tension headaches, entitlement to an effective date earlier than November 12, 2009, for the grant of a separate service-connected evaluation for vertigo, and whether there was CUE in the May 26, 2010 rating decision that granted an effective date of October 23, 2008, for the grant of a separate service-connected evaluation for post-traumatic tension headaches, and an effective date of November 12, 2009, for the grant of a separate service-connected evaluation for vertigo.  

2.  Provide the Veteran with appropriate notice of his appellate rights, and the Veteran should be given an opportunity to perfect an appeal.  This matter should be returned to the Board only if an appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


